UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-6652



SYLVESTER EMERSON WILLIAMS,

                                             Petitioner - Appellant,

          versus

STATE OF SOUTH CAROLINA; T. TRAVIS MEDLOCK,
Attorney General of South Carolina,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. G. Ross Anderson, Jr., District
Judge. (CA-94-1900-6-3-AK, CA-95-38-6-3-AK, CA-95-40-6-3-AK)


Submitted:   October 8, 1996              Decided:   October 23, 1996


Before HALL, MURNAGHAN, and LUTTIG, Circuit Judges.

Dismissed in part and affirmed as modified in part by unpublished
per curiam opinion.

Sylvester Emerson Williams, Appellant Pro Se. Barbara Murcier
Bowens, OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South
Carolina; Larry Cleveland Batson, Robert Eric Petersen, SOUTH
CAROLINA DEPARTMENT OF CORRECTIONS, Columbia, South Carolina, for
Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Sylvester Williams seeks to appeal the district court's order

denying relief on his habeas corpus petition, 28 U.S.C. § 2254

(1994), amended by Antiterrorism and Effective Death Penalty Act of
1996, Pub. L. No. 104-132, 110 Stat. 1214, and his 42 U.S.C. § 1983

(1994) complaints.   We have reviewed the record and the district

court's opinion accepting the recommendation of the magistrate

judge and find no reversible error. Accordingly, we deny a certif-

icate of probable cause to appeal; to the extent that a certificate
of appealability may be required, we deny such a certificate.      We
dismiss the appeal of No. 6:94-1900-3AK on the reasoning of the

district court.   Williams v. South Carolina, No. 6:94-1900-3AK(L)

(D.S.C. Apr. 12, 1995).   We affirm as modified the judgments in

Nos. 6:95-38-3AK and 6:95-40-3AK. We modify the judgments dismiss-
ing the § 1983 actions to dismissals without prejudice because

Williams filed a notice of voluntary dismissal under Fed. R. Civ.

P. 41(a)(1) before judgment and before the defendants filed a

responsive pleading. We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                     DISMISSED IN PART: AFFIRMED
                                     AS MODIFIED IN PART



                                 2